1

2

3

4

5

6

7

8                                       UNITED STATES DISTRICT COURT

9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLAN DAVID KRENITSKY,                               No. 2:18-cv-0690 WBS DB P
12                         Plaintiff,
                                                           ORDER APPOINTING COUNSEL
13              v.
14    A. KIRSCH, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. On November 16, 2018, the court found the appointment of counsel for plaintiff warranted

19   and referred this action to the court’s Pro Bono Program Director to find counsel for plaintiff.

20   (ECF No. 30.) Lawrance A. Bohm and Kelsey Ciarimboli have been selected from the court’s

21   pro bono attorney panel to represent plaintiff and have agreed to be appointed.

22             Accordingly, IT IS HEREBY ORDERED that:

23          1. Lawrance A. Bohm and Kelsey Ciarimboli are appointed as counsel in the above entitled

24             matter.

25          2. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

26             spark@caed.uscourts.gov if they have any questions related to the appointment.

27   ////

28   ////

                                                          1
1

2        3. The Clerk of the Court is directed to serve a copy of this order on Lawrance A. Bohm and

3             Kelsey Ciarimboli, Bohm Law Group, Inc., 4600 Northgate Blvd., Suite 210, Sacramento,

4             CA 95834.

5        4.    On January 11, 2019 at 10:00 a.m., the undersigned will hold a status conference in

6             courtroom #27. The parties need not file status conference statements. The court expects

7             plaintiff’s counsel to have familiarized themselves with this case by that time and expects

8             all counsel to be prepared to discuss a schedule for these proceedings.

9    Dated: November 27, 2018

10

11

12

13

14

15

16   DLB:9
     DB/prisoner-civil rights/kren0690.31
17

18

19
20

21

22

23

24

25

26

27
28

                                                        2
